Exhibit 10.21

***Text Omitted and Filed Separately

Execution Copy

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 20080(b)(4) and Rule 406 of the Securities Act of 1933,
as amended.

 

 

National Institutes of Health

FIRST AMENDMENT TO L-068-2013/0

This is the first amendment (“First Amendment”) of the agreement by and between
the National Institutes of Health (“NIH”) within the Department of Health and
Human Services (“HHS”), and Kite Pharma, Inc. having an effective date of April
11, 2013 and having NIH Reference Number L-068-2013/0 (“Agreement”). This First
Amendment, having NIH Reference Number L‑068‑2013/1, is made between the NIH
through the Office of Technology Transfer, NIH, having an address at 6011
Executive Boulevard, Suite 325, Rockville, Maryland 20852-3804, U.S.A., and Kite
Pharma, Inc., having an office at 2225 Colorado Avenue, Santa Monica, CA 90404
(the “Licensee”). This First Amendment includes, in addition to the amendments
made below, 1) a Signature Page, 2) Attachment 1 (Additional Defintitions),
Attachment 2 (Replacement Appendix B), and 3) Attachment 3 (Replacement Appendix
C).

 

Whereas, the NIH and the Licensee desire that the Agreement be amended a first
time as set forth below in order to clarify and conform the license definitions
and terms across multiple agreements between the NIH and the Licensee.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the NIH and the Licensee, intending to be bound, hereby mutually agree
to the following:

1)

Paragraph 4.5 is deleted in its entirety.

2)

The Paragraphs in Attachment 1 are added to the Article 2 “Definitions” section
of the agreement.

3)

Paragraphs IV and V in Appendix C are deleted in their entirety and replaced
with Paragraphs IV and V in Attachment 2.

4)

All terms and conditions of the Agreement not herein amended remain binding and
in effect.

5)

The terms and conditions of this First Amendment shall, at the NIH’s sole
option, be considered by the NIH to be withdrawn from the Licensee’s
consideration and the terms and conditions of this First Amendment, and the
First Amendment itself, to be null and void, unless this First Amendment is
executed by the Licensee and a fully executed original is received by the NIH
within sixty (60) days from the date of the NIH’s signature found at the
Signature Page.

6)

This First Amendment is effective upon the date both parties sign the First
Amendment..

SIGNATURES BEGIN ON NEXT PAGE

 

 

A-411-2015

 

 

 

 

 

CONFIDENTIAL -NIH

 

 

First Amendment of L-068-2013/0

 

Kite Pharma, Inc

September 28, 2015

Model 09-2006 (updated 8-2012)

Page 1 of 3

 

 

 

--------------------------------------------------------------------------------

 

First AMENDMENTTO L-0-2013/0

SIGNATURE PAGE

In Witness Whereof, the parties have executed this First Amendment on the dates
set forth below.  Any communication or notice to be given shall be forwarded to
the respective addresses listed below.

For the NIH:

 

/s/ Richard U. Rodriguez

 

9/29/15

Richard U. Rodriguez

 

Date

Director, Division of Technology Development and Transfer

 

 

Office of Technology Transfer

 

 

National Institutes of Health

 

 

Mailing Address or E-mail Address for Agreement notices and reports:

Chief, Monitoring & Enforcement Branch, DTDT

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland  20852-3804 U.S.A.

E-mail: LicenseNotices_Reports@mail.nih.gov

For the Licensee (Upon information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Licensee made or
referred to in this document are truthful and accurate.):

 

/s/ Arie Belldegrun

 

10/1/15

Signature of Authorized Official

 

Date

 

 

 

Arie Belldegrun

 

 

Printed Name

 

 

 

 

 

Chairman, President and Chief Executive Officer

 

 

Title

 

 

 

 

I.

Official and Mailing Address for Agreement notices:

 

 

 

Arie Belldegrun, MD, FACS

 

 

Name

 

 

Chairman, President and Chief Executive Officer

 

 

Title

 

A-411-2015

 

 

 

 

 

CONFIDENTIAL -NIH

 

 

First Amendment of L-068-2013/0

 

Kite Pharma, Inc

September 28, 2015

Model 09-2006 (updated 8-2012)

Page 2 of 6

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Mailing Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kite Pharma, Inc.

 

 

 

 

 

 

 

2225 Colorado Avenue

 

 

 

 

 

 

 

Santa Monica, CA 90404

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email Address:

legal@kitepharma.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone:

310-824-9999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

310-496-2700

 

 

 

 

 

 

 

II.

Official and Mailing Address for Financial notices (the Licensee’s contact
person for royalty payments):

 

 

 

Arie Belldegrun, MD, FACS

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Mailing Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kite Pharma, Inc.

 

 

 

 

 

 

 

2225 Colorado Avenue

 

 

 

 

 

 

 

Santa Monica, CA 90404

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email Address:

invoices@kitepharma.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone:

310-824-9999

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

310-496-2700

 

 

 

 

 

 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801‑3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

 




A-411-2015

 

 

 

 

 

CONFIDENTIAL -NIH

 

 

First Amendment of L-068-2013/0

 

Kite Pharma, Inc

September 28, 2015

Model 09-2006 (updated 8-2012)

Page 3 of 6

 

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 1 – ADDITIONAL Definitions  

 

 

2.16

“Phase 1 Clinical Study” shall mean the initial introduction of an
investigational new drug into humans, the principal purpose of which is to
determine the metabolism and pharmacologic actions of the drug in humans, the
side effects associated with increasing doses, and, if possible, to gain early
evidence on effectiveness, in compliance with 21 C.F.R. §312(a) or foreign
equivalent.

 

 

2.17

“Phase 2 Clinical Study” shall mean controlled human clinical studies conducted
to evaluate the effectiveness of a drug for a particular indication or
indications in patients with the disease or condition under study and to
determine the common short-term side effects and risks associated with the drug
in compliance with 21 C.F.R. §312(b) or foreign equivalent, and shall include
any clinical study that leads to a conditional regulatory approval, that is
followed by a confirmatory Phase 3 Clinical Trial.

 

 

2.18

“Phase 3 Clinical Study” shall mean expanded controlled and uncontrolled human
clinical trials pursuant to a randomized study with endpoints agreed upon by
regulatory bodies for regulatory approval performed after Phase 2 Clinical Trial
evidence suggesting effectiveness of a drug has been obtained, and is intended
to gather additional information about effectiveness and safety that is needed
to evaluate the overall benefit-risk relationship of a drug and to provide an
adequate basis for regulatory approval and physician labeling, as in compliance
with 21 C.F.R. §312 or foreign equivalent, and shall include a confirmatory
study that is conducted following conditional regulatory approval.

 

 

2.19

“Sublicense Royalties” shall include all consideration, in whatever form,
received from a sublicensee in connection with a sublicense of the Licensed
Patents Rights resulting from: (a) up-front fees received by Licensee for the
granting of a sublicense to the Licensed Patent Rights; and (b) license
maintenance fees. Sublicense Royalties shall not include (1) payments received
by Licensee from a sublicensee solely for a future bona fide research and
development program; and (2) the purchase by a sublicensee of debt or equity
securities of the Licensee at no less than fair market value.

 

 

 

A-411-2015

 

 

 

 

 

CONFIDENTIAL -NIH

 

 

First Amendment of L-068-2013/0

 

Kite Pharma, Inc

September 28, 2015

Model 09-2006 (updated 8-2012)

Page 4 of 6

 

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT 2 – REPLACEMENT APPENDIX C, ParaGRAPHS IV and V  

IV.

The Licensee agrees to pay the NIH Benchmark royalties within […***…] of
achieving each Benchmark by Licensee or its sublicensees for each Licensed
Product:

 

(a)

Fifty thousand dollars ($50,000.00) upon commencement of the first
Licensee-sponsored Phase 1 Clinical Study for the first indication in the
Licensed Field of Use.

 

(b)

[…***…] dollars ($[…***…]) for […***…].

 

(c)

[…***…] dollars ($[…***…]) for […***…].

 

(d)

[…***…] dollars ($[…***…]) for […***…].

 

(e)

[…***…] dollars ($[…***…]) for […***…].

 

(f)

[…***…] dollars ($[…***…]) upon definitive FDA approval or foreign equivalent
for a Licensed Product or Licensed Process for the first indication in the
Licensed Field of Use. A foreign equivalent to the FDA (United States) shall
mean the EMEA (Europe), Japanese Ministry of Health and Welfare (Japan), SFDA
(China), or the Ministry of Health and Welfare (India).

 

(g)

[…***…] dollars ($[…***…]) upon […***…]. A foreign equivalent to the FDA (United
States) shall mean the EMEA (Europe), Japanese Ministry of Health and Welfare
(Japan), SFDA (China), or the Ministry of Health and Welfare (India).

 

(h)

The first time the aggregate Net Sales of all Licensed Products achieve the
following thresholds, the Licensee pays the following one-time Benchmark
royalties:

 

(1)

[…***…] dollars ($[…***…]) when the aggregate Net Sales of all Licensed Products
reaches […***…] dollars ($[…***…]).

 

(2)

[…***…] dollars […***…]) when the aggregate Net Sales of all Licensed Products
reaches […***…] dollars ($[…***…]).

 

(3)

[…***…] dollars ($[…***…]) when the aggregate Net Sales of all Licensed Products
reaches one billion dollars ($1,000,000,000.00).

For purposes of this Agreement, “successful completion of a Licensee-sponsored
Phase 3 Clinical Study” shall mean, with respect to a specified construct,
formulation and dose of a specified Licensed Product in a specified cancer
indication, the statistical demonstration in a pivotal Phase 3 Clinical Study of
safety and efficacy, sufficient to support a BLA submission by the Licensee for
such specified construct, formulation and dose of such specified Licensed
Product for the treatment of such specified cancer indication.

 

 

A-411-2015

 

***Confidential Treatment Requested

 

 

 

CONFIDENTIAL -NIH

 

 

First Amendment of L-068-2013/0

 

Kite Pharma, Inc

September 28, 2015

Model 09-2006 (updated 8-2012)

Page 5 of 6

 

 

 

--------------------------------------------------------------------------------

 

V.

The Licensee agrees to pay the NIH the following Sublicense Royalties on the
fair market value of any consideration received for granting each sublicense in
accordance with Article 4 of this Agreement, within […***…] of the execution of
each sublicense: 

 

(a)

[…***…] percent ([…***…]%) for a sublicense granted […***…].

 

(b)

[…***…] percent ([…***…]%) for a sublicense granted […***…].

 

(c)

[…***…] percent ([…***…]%) for a sublicense granted […***…].  A foreign
equivalent to the FDA (United States) shall mean the EMEA (Europe), Japanese
Ministry of Health and Welfare (Japan), SFDA (China), or the Ministry of Health
and Welfare (India).

 

(d)

[…***…] percent ([…***…]%) for a sublicense granted […***…].  A foreign
equivalent to the FDA (United States) shall mean the EMEA (Europe), Japanese
Ministry of Health and Welfare (Japan), SFDA (China), or the Ministry of Health
and Welfare (India).

Notwithstanding the foregoing, Sublicensing Royalties shall not exceed […***…]
dollars ($[…***…]) per sublicense.   

 

A-411-2015

 

***Confidential Treatment Requested

 

 

 

CONFIDENTIAL -NIH

 

 

First Amendment of L-068-2013/0

 

Kite Pharma, Inc

September 28, 2015

Model 09-2006 (updated 8-2012)

Page 6 of 6

 

 

 